The Honourable Ken Krawetz Deputy Premier Minister of Finance SASKATCHEWANPROVINCIAL BUDGET 13-14 BALANCED GROWTH SUPPPLEMENTARY ESTIMATES NOVEMBER Government of Saskatchewan Supplementary Estimates - November For the Fiscal Year Ending March 31 General Revenue Fund Supplementary Estimates - November Table of Contents Introduction 3 Statement of Operations and Accumulated Deficit 4 Statement of Change in Net Debt 4 Growth and Financial Security Fund 5 Schedule of Budgetary Appropriation 6 Schedule of Budgetary Appropriation and Expense 7 Schedule of Capital Investments 8 Schedule of Supplementary Budgetary Appropriation by Classification 9 Schedule of Lending and Investing Disbursements 10 Schedule of Debt Redemption 10 Budgetary Appropriation - Executive Branch of Government Agriculture 11 Government Relations 11 Social Services 11 Budgetary Appropriation - Legislative Branch of Government Advocate for Children and Youth 12 Legislative Assembly 12 Provincial Auditor 12 Summary - Budgetary Appropriation 12 Lending and Investing Activities Saskatchewan Power Corporation 13 Saskatchewan Telecommunications Holding Corporation 13 Summary - Lending and Investing Activities 13 Introduction The 2013-14 Supplementary Estimates – November are prepared in accordance with Section 12(1) of The Financial Administration Act, 1993 and include the estimated increases in 2013-14 “To Be Voted” and “Statutory” expenditures, loans, advances and investments to be paid from the General Revenue Fund (GRF). Funding requests reflect the additional commitments that the government has or will undertake during the fiscal year.The requested funding for each vote is the net amount required after reallocation of voted appropriation not required in other areas of the vote. Clause 14(3)(b) of The Financial Administration Act, 1993 requires that special warrant appropriations be “submitted to the Legislative Assembly as part of the next Appropriation Act that is not an Act for interim supply”.No special warrants have been provided in 2013-14. The 2013-14 Supplementary Estimates – November contain financial statements and schedules similar in format to those included in the 2013-14 Estimates and incorporate estimated changes in revenue, expenditure, loans and investments. The detail section of the 2013-14 Supplementary Estimates – November, beginning on page 11, uses the vote, subvote and allocation structure from the 2013-14 Estimates. The subvote descriptions provided in the 2013-14 Estimates apply to the 2013-14 Supplementary Estimates – November; however, subvote descriptions may be expanded by the explanation for the additional funding provided by the Supplementary Estimates – November. The Principles and Concepts, Budget and Spending Control, Accounting Policies and Glossary of Terms outlined in the 2013-14 Estimates apply to the 2013-14 Supplementary Estimates – November. 3 Statement of Operations and Accumulated Deficit (thousands of dollars) Original Estimated Forecasted Change 2013-14 2013-14 2013-14 Revenue ) Expense Operating Expense Capital Transfers ) Expense Pre-Transfer Surplus ) Transfer (to): Growth and Financial Security Fund - Growth ) ) Growth and Financial Security Fund - Security - - - Transfer from: Growth and Financial Security Fund - Growth - - - Growth and Financial Security Fund - Security - - - Surplus ) Accumulated Deficit, Beginning of Year ) )1 ) Accumulated Deficit, End of Year ) ) ) 1
